Dismissing appeal.
The Falls City Quarry Company is complaining of a judgment against it confirming an award made by the Workmen's Compensation Board.
On March 14, 1929, while he was working for this quarry company, and under the Workmen's Compensation Act, Ray Fortner sustained serious injuries to his left hand and arm. On April 17, 1929, the parties filed an agreement on form 9 to pay Fortner $13.98 per week for his temporary total disability and the board approved it, and payments were made under it for 27 3/7 weeks.
On October 10, 1929, the parties filed an agreement on form 19 fixing a lump sum of $540 less $334 paid under the first agreement and the board approved it, and that was paid.
On November 19, 1929, the parties filed an agreement on form 19 fixing upon a lump-sum settlement of $720 less the $334 and the $156 paid under the previous agreements and the board approved it, and that was paid.
On June 15, 1931, Fortner filed with the board a motion to reopen the case and such proceedings were had that on November 17, 1931, Fortner was awarded $960 less the $334, the $156, and the $180 paid under the three previous agreements, making a net sum to be paid Fortner of $240. A review by the full board was asked on November 21, 1931, it was denied on February 2, 1932, on February 16, 1932, a petition for review was filed in the circuit court, it was denied, and the case is here on an appeal to this court granted by the circuit court.
The sums previously paid, $334, $156, and $180, have passed from the quarry company and its successors and assigns forever, and all that is in controversy is this $240. The trial court cannot grant an appeal to this court for that sum.
Therefore this appeal is dismissed upon authority of Gilmore Helm v. Brown, 215 Ky. 100, 284 S.W. 1017, and Consolidated Coal Co. v. Jennings, 236 Ky. 705, 33 S.W.2d 647.
Appeal dismissed, for want of jurisdiction. *Page 592